                        UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

  IN RE:                                          )       BANKRUPTCY CASE NO.
                                                  )
  RICK'S INC.,                                    )       20-81043-CRJ-11
                                                  )
  DEBTOR.                                         )       CHAPTER 11



               NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

        The United States Bankruptcy Administrator for the Northern District of Alabama hereby

 appoints the following qualified individual as the Subchapter V Trustee in the above-captioned

 case until such time that the Trustee’s services are discharged or otherwise terminated:

                Kevin Heard
                Heard, Ary & Dauro, LLC
                303 Williams Avenue SW
                Park Plaza Suite 921
                Huntsville, AL 35801
                Telephone No. (256) 535-0817
                Fax No. (256) 535-0818
                Email: kheard@heardlaw.com

        DATED this the 20th day of April 20, 2020.


                                                      J. THOMAS CORBETT
                                                      United States Bankruptcy Administrator
                                                      Northern District of Alabama


                                               BY:    /s/ Richard M. Blythe
                                                      Richard M. Blythe
                                                      Assistant U.S. Bankruptcy Administrator
                                                      Bar ID No. ASB-3199-B52R
                                                      Richard_Blythe@alnba.uscourts.gov




Case 20-81043-CRJ11         Doc 6    Filed 04/20/20 Entered 04/20/20 14:00:36               Desc Main
                                    Document      Page 1 of 2
 OF COUNSEL:
 United States Bankruptcy Administrator
 Northern District of Alabama
 Seybourn H. Lynne Federal Building
 Post Office Box 3045
 400 Well Street NE, Room 236
 Decatur, AL 35602
 (256) 340-2740




                                      CERTIFICATE OF SERVICE

 I hereby certify that on the 20th day of April, 2020, I have served a copy of the foregoing via
 email through the Court’s CM/ECF electronic filing system on the parties listed below:

 Stuart M. Maples, Esq.
 Attorney for the Debtor
 SMaples@mapleslawfirmpc.com

 Kevin D. Heard
 Trustee
 kheard@heardlaw.com


                                                       /s/ Richard M. Blythe




                                                  2




Case 20-81043-CRJ11         Doc 6    Filed 04/20/20 Entered 04/20/20 14:00:36              Desc Main
                                    Document      Page 2 of 2
